In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-15-00090-CV
                            ____________________


     LARRY D. PREWITT AND DEBORAH D. PREWITT, Appellants

                                         V.

                   JACKIE NEIL NORSWORTHY, Appellee

_______________________________________________________             ______________

                     On Appeal from the 1A District Court
                            Jasper County, Texas
                           Trial Cause No. 33060
________________________________________________________             _____________

                          MEMORANDUM OPINION

      In this trespass to try title action, Larry D. Prewitt and Deborah D. Prewitt

appeal from the trial court’s judgment awarding title and possession of a three-

acre tract of property to Jackie Neil Norsworthy. Following a bench trial, the trial

court concluded that Norsworthy had proven that the chain of title for his deed to

properties that included the three-acre tract could be continuously traced to a patent

deed issued by the sovereign. In an additional conclusion, the trial court held that

                                          1
Norsworthy established during the trial that he acquired the contested three-acre

tract by adverse possession.

      The Prewitts appealed from the judgment awarding the tract to Norsworthy.

In three issues, they claim the evidence is legally insufficient to support the trial

court’s findings and its conclusions awarding the tract to Norsworthy. 1 We

conclude that the evidence Norsworthy presented in the trial failed to establish that

his chain of title to the three-acre tract could be traced to the patent deed issued by

the sovereign. Nonetheless, we also conclude that legally sufficient evidence was

admitted during the trial that was sufficient to support the trial court’s express and

implied findings that are relevant to Norsworthy’s claim of adverse possession.

Based on the trial court’s conclusion that Norsworthy acquired the three-acre tract

by adverse possession, we affirm the trial court’s judgment.

                                     Background

      The dispute at issue in this appeal concerns an approximate three-acre tract

of property located in Jasper County, Texas. The contested three-acre tract is

located within the northeastern quarter of the A.H. Alley Survey.

      1
         The Prewitts’ original appellate brief asserted six issues, including two
claiming the trial court erred by failing to comply with their request to issue
findings of fact and conclusions of law. After abating the case, the trial court
issued its findings and conclusions. Subsequently, the Prewitts filed a supplemental
brief, and in their supplemental brief, they presented the three legal sufficiency
issues, which we resolve in this opinion.
                                          2
      In 1996, Norsworthy’s parents, Archie and Zora Norsworthy, gave Jackie

Neil Norsworthy a deed that included an 11.416-acre tract of property that lies

partially in the A.H. Alley Survey and partially in the C.A. Horn Survey. All of the

contested tract, which is the acreage at issue in the appeal, lies within the A.H.

Alley Survey, and all of the remaining acreage conveyed by the 1996 deed lies in

the C.A. Horn Survey.

      Approximately fourteen years after Norsworthy’s parents gave him the

11.416-acre tract, the Prewitts purchased approximately 311 acres of property from

Kenneth and Sharon Hammers. The property described in the Hammers deed lies

within several surveys including the A.H. Alley Survey and the C.A. Horn Survey.

Based on the description of the property conveyed by the Hammers deed, the

Hammers deed also purports to convey the contested three-acre tract.

Subsequently, a dispute between the Prewitts and Norsworthy arose over who

owned the contested three-acre tract.

      In 2013, Norsworthy sued the Prewitts seeking to quiet title to the tract. In

his suit, Norsworthy alleged that he had superior title to the contested tract, and he

also claimed that by occupying the property, he had acquired the property by

adverse possession. Prior to trial, Norsworthy filed an abstract of title. Following a

bench trial, the trial court concluded that Norsworthy could trace his title in the


                                          3
contested tract to a patent deed, and that Norsworthy also established that he

acquired the property by adverse possession.

                                Standard of Review

      In an appeal from a bench trial, an appeals court reviews a party’s legal

sufficiency challenge under the same standards that are applied to the review of a

jury’s verdict. Anderson v. City of Seven Points, 806 S.W.2d 791, 794 (Tex. 1991).

When reviewing a finding for legal sufficiency, we credit the favorable evidence if

a reasonable factfinder could and disregard the contrary evidence unless a

reasonable factfinder could not. See City of Keller v. Wilson, 168 S.W.3d 802, 827

(Tex. 2005). On review, the appeals court will sustain a no-evidence point if

      (1) the record discloses a complete absence of evidence of a vital
      fact[,] (2) the court is barred by rules of law or of evidence from
      giving weight to the only evidence offered to prove a vital fact[,] (3)
      the evidence offered to prove a vital fact is no more than a mere
      scintilla[,] or (4) the evidence establishes conclusively the opposite of
      the vital fact.

Marathon Corp. v. Pitzner, 106 S.W.3d 724, 727 (Tex. 2003); see also City of

Keller, 168 S.W.3d at 807. In addition, the trial court, which acted as the

factfinder, determined which of the witnesses who testified were credible and

decided what weight it wished to assign to the evidence admitted during the trial.

See McGalliard v. Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986); City of Keller,
168 S.W.3d at 819.

                                         4
      While we review the factual findings that a trial court makes following a

bench trial in the light that is most favorable to its verdict, we review the trial

court’s legal conclusions using a de novo standard. See BMC Software Belg., N.V.

v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002). Nonetheless, if a party

demonstrates in an appeal that the trial court erred, the trial court’s judgment will

not be reversed if the record from the trial shows that the trial court, despite its

error, reached the proper judgment. Id. Additionally, where the trial court’s

findings are incomplete on a party’s claim but the trial court made findings in favor

of the prevailing party on one or more elements of its claim, we imply that the trial

court would have found in favor of the prevailing party on any remaining elements

of the prevailing party’s claim if the losing party has not filed a written request for

additional findings. See Man Indus. (India), Ltd. v. Midcontinent Express Pipeline,

LLC, 407 S.W.3d 342, 351 (Tex. App.—Houston [14th Dist.] 2013, pet. denied);

see Tex. R. Civ. P. 299; Park v. Payne, 381 S.W.3d 615, 618-19 (Tex. App.—

Eastland 2012, no pet.).

                                       Analysis

      In their first issue,2 the Prewitts challenge the legal sufficiency of the

evidence supporting the trial court’s conclusion that Norsworthy’s evidence

      2
       As explained in the prior footnote, after the parties filed their initial briefs,
we abated the appeal to allow the trial court to reduce its findings and conclusions
                                           5
established a formal chain of title to the contested tract traceable to a patent deed

issued by the sovereign. To prevail on a claim alleging that a party has superior

title in a tract of property, the party must establish that it has (1) title emanating

from the sovereignty of the soil, (2) superior title in itself emanating from a

common source to which the defendant claims, (3) title by adverse possession, or

(4) title by earlier possession coupled with proof that possession has not been

abandoned. Martin v. Amerman, 133 S.W.3d 262, 265 (Tex. 2004). Because the

Prewitts’ and Norsworthy’s deeds to the contested tract share only the original

patent deed as their common source, Norsworthy was required to prove that he had

a regular chain of conveyances from the sovereign to prevail on his claim. See id.

      According to the Prewitts, Norsworthy’s evidence was legally insufficient to

establish his claim to the contested tract because one of the deeds in his chain—

the 1861 deed from A.H. Alley to C.A. Horn—failed to adequately describe the

property the deed conveyed. The 1861 deed described the property conveyed as

follows:

to writing in response to the Prewitts’ issues complaining that the trial court erred
by failing to reduce its findings to writing. After the trial court reduced its findings
and conclusions to writing, the parties filed supplemental briefs. The Prewitts’
supplemental brief does not contain any issues complaining that the trial court
erred by failing to render further written findings and conclusions. Nonetheless,
because the judge who presided over the trial retired before we abated the case, the
findings and conclusions that are before us were rendered by a different judge from
the one who presided over the trial and ruled in Norsworthy’s favor on all of his
claims.
                                           6
      a certain tract or parcel of land lying and being in the County of Jasper
      Fifteen Miles South of Jasper Town. I[,] A.H. Alley do sell to C.A.
      Horn all that parcel of land lying East of Horn Church being a part of
      My Preemptive Right[.]

      Under Texas law, a deed “must furnish within itself, or by reference to some

other existing writing, the means or data by which the particular land to be

conveyed may be identified with reasonable certainty.” Wilson v. Fisher, 188
S.W.2d 150, 152 (Tex. 1945). The sufficiency of the legal description in a deed

presents a matter that is generally resolved as a question of law. Wiggins v. Cade,

313 S.W.3d 468, 472 (Tex. App.—Tyler 2010, pet. denied); Dixon v. Amoco

Prod., Co., 150 S.W.3d 191, 194 (Tex. App.—Tyler 2004, pet. denied). “To be

valid, a conveyance of real property must contain a sufficient description of the

property to be conveyed.” Hahn v. Love, 394 S.W.3d 14, 25 (Tex. App.—Houston

[1st. Dist.] 2012, pet. denied). A property description in a deed is sufficient if the

deed furnishes within itself, or by reference to some other existing writing, the

means or data by which to identify the particular land being conveyed with

reasonable certainty. See AIC Mgmt. v. Crews, 246 S.W.3d 640, 645 (Tex. 2008)

(noting that conveyances of land require a description of the property sufficient to

allow an individual to locate the conveyed property with reasonable certainty).

      The description of the tract being conveyed by the 1861 deed does not

describe where within the A.H. Alley Survey the Horn Church was located or the

                                          7
size of the tract the deed intended to convey, nor does the deed reference any

documents or monuments from which an individual could identify with reasonable

certainty the portion of A.H. Alley’s property that the grantor intended his deed to

convey. We conclude that given the insufficient description of the property

conveyed in the 1861 deed, the evidence Norsworthy introduced at trial was legally

insufficient to establish that his deed could be traced through a regular chain of

conveyances to the sovereignty of the soil. See id. We conclude that the trial court

erred by holding that Norsworthy established superior title based on the validity of

the conveyances that he traced to his deed. See Martin, 133 S.W.3d at 265. We

sustain the Prewitts’ first issue.

       In issues two and three, the Prewitts challenge the trial court’s conclusion

that Norsworthy obtained title to the contested tract by adverse possession. See

generally Tex. Civ. Prac. & Rem. Code Ann. §§ 16.025-.26, 16.028-.029 (West

2002); Martin, 133 S.W.3d at 265 (providing that superior title can be proved by

adverse possession). With respect to Norsworthy’s claim of adverse possession, the

trial court noted at the end of trial that “legal title -- or superior title is in

[Norsworthy,] and [Norsworthy] has proved a limitation title under the 3, 5, and

25-year statute of limitations.” 3 Although the written conclusions the successor

      3
       The written findings on adverse possession, which were filed by a judge
who did not preside over the trial, do not mention the twenty-five-year limitations
                                         8
trial judge rendered do not expressly include a finding regarding the twenty-five-

year adverse possession statute, the Prewitts did not ask the successor judge to

make additional findings. See Tex. R. Civ. P. 298. Additionally, in the successor

judge’s written findings of fact, there are findings that favor Norsworthy on

elements of his claim that he acquired title to the contested tract by adverse

possession for a period exceeding twenty-five years. Consequently, any additional

findings that were needed regarding Norsworthy’s twenty-five-year adverse

possession claim are supplied by implication. See Tex. R. Civ. P. 299.

      At the conclusion of the trial, Norsworthy argued that the evidence during

the trial established that he had proven limitations title under the five, ten, and

twenty-five year statutes that govern claims for adverse possession. See Tex. Civ.

Prac. & Rem. Code Ann. §§ 16.025-.026, 16.028. Section 16.025 of the Texas

Civil Practice and Remedies Code provides a five-year statute of limitations for

adverse possession, and requires the claimant establish that for the five-year period

he: (1) cultivated, used, or enjoyed the property; (2) paid applicable taxes; and (3)

claimed the property under a duly registered deed. Id. § 16.025(a). Section 16.026

of the Civil Practice and Remedies Code provides a ten-year statute of limitations


statute, but the written findings do reflect the successor judge’s conclusion that
Norsworthy held peaceable and adverse possession of the contested tract for more
than five and more than ten years. See Tex. Civ. Prac. & Rem. Code Ann. §§
16.025, 16.026 (West 2002).
                                         9
for adverse possession, and requires the claimant to show that in a ten-year period

prior to suit the property was “held in peaceable and adverse possession” by one

“who cultivates, uses, or enjoys the property.” Id. § 16.026(a). Section 16.028 of

the Civil Practice and Remedies Code provides a twenty-five-year statute of

limitations for adverse possession, and requires a claimant to prove that during the

entire period he held the property peaceably and in good faith in adverse

possession to others based on a deed that purportedly conveyed the property, and

to show that the deed had been recorded in the county where the property is located

for a period of more than twenty-five years. Id. § 16.028(a).

      A party seeking to establish title to land by adverse possession has the

burden of pleading and proving every fact essential to that claim. Rhodes v. Cahill,

802 S.W.2d 643, 645 (Tex. 1990); Harlow v. Giles, 132 S.W.3d 641, 647 (Tex.

App.—Eastland 2004, pet. denied). Texas law requires that adverse possession be

“an actual and visible appropriation of real property, commenced and continued

under a claim of right that is inconsistent with and is hostile to the claim of another

person.” Tex. Civ. Prac. & Rem. Code Ann. § 16.021(1) (West 2002). The

possession must be actual, visible, continuous, notorious, distinct, hostile, and of

such a character “as to indicate unmistakably an assertion of a claim of exclusive

ownership of the occupant.” Rhodes, 802 S.W.2d at 645. However, “‘hostile’ use


                                          10
does not require an intention to dispossess the rightful owner, or even know that

there is one.” Tran v. Macha, 213 S.W.3d 913, 915 (Tex. 2006). Nonetheless,

“there must be an intention to claim property as one’s own to the exclusion of all

others[.]” Id. “Belief that one is the rightful owner and has no competition for the

ownership of the land at issue is sufficient intention of a claim of right.” Kazmir v.

Benavides, 288 S.W.3d 557, 564 (Tex. App.—Houston [14th Dist.] 2009, no pet.).

Generally, whether a party has proven a claim of adverse possession is a matter

that is resolved as a question of fact. See Estrada v. Cheshire, 470 S.W.3d 109, 123

(Tex. App.—Houston [1st Dist.] 2015, pet. denied).

      The evidence before this Court shows that Norsworthy obtained a deed to

the contested tract in 1996. The 1996 deed contains a description of the property

that includes the contested tract. Therefore, by 2013, when Norsworthy sued the

Prewitts, the evidence shows that Norsworthy had a duly registered deed filed in

Jasper County, that Norsworthy’s deed included the contested tract, and that

Norsworthy had hunted and fished on the contested tract for almost seventeen

years. Additionally, the evidence pertinent to Norsworthy’s deed reflects that for

many years before he filed his deed, deeds describing the contested tract were in

his chain of title dating back more than fifty years. 4

      4
        For example, the evidence admitted in the trial includes a deed signed in
1943 from L.H. Couey and his wife, Rosey Couey, granting a tract of property to
                                           11
      In addition to evidence showing that Norsworthy had hunted and fished on

the contested tract for many years, Norsworthy conclusively established that he

and his predecessors in title had paid property taxes on the contested tract for more

than twenty-five years. Under Texas law, a rebuttable presumption arises that a

tract of property has been in the continuous possession of the persons claiming it

adversely when the evidence shows they have paid taxes on the tract for more than

twenty-five years. See Estrada, 470 S.W.3d at 124. In lawsuits involving the title

to real property, the Legislature has provided that

      it is prima facie evidence that the title to the property has passed from
      the person holding apparent record title to an opposing party if it is
      shown that . . . for one or more years during the 25 years preceding
      the filing of the suit the person holding apparent record title to the
      property did not exercise dominion over or pay taxes on the property[,
      and, that] during that period[,] the opposing parties and those whose
      estate they own have openly exercised dominion over and have
      asserted a claim to the land and have paid taxes on it annually before
      becoming delinquent for as long as 25 years.


Tex. Civ. Prac. & Rem. Code Ann. § 16.029(a)(1)(2). The trial court properly

tacked the evidence that was relevant to Norsworthy’s claim through his

predecessors in title to the period that he had exercised ownership rights in the

contested tract, as the prior owners claiming title through his chain were in privity


N.J.B. Folsom. The description of the property in this deed includes the contested
tract, and information included with the deed indicates that the deed was filed in
Jasper County in 1943.
                                         12
with respect to the contested tract. See Tex. Civ. Prac. & Rem. Code Ann. § 16.023

(West 2002) (“To satisfy a limitations period, peaceable and adverse possession

does not need to continue in the same person, but there must be privity of estate

between each holder and his successor.”). Under Texas law, “[w]here there is

privity of estate between a predecessor and plaintiffs who claim land by adverse

possession, the period of possession of the current possessor may be tacked to that

of the prior possessor to satisfy the full ten or twenty-five year period required for

adverse possession.” Estrada, 470 S.W.3d at 124.

         In addition to the evidence showing that Norsworthy and his predecessors

had regularly paid the taxes on the contested tract, there is testimony in the record

of the trial showing that Norsworthy’s father and grandfather had lived on the

property adjacent to the contested tract and had maintained the contested tract.

According to the testimony, Norsworthy, Norsworthy’s father, and Norsworthy’s

grandfather had all used the contested tract for over forty years, they had hunted

and fished on the contested tract over the years, and during the years that the tract

had been in Norsworthy’s family, they mowed the contested tract and logged the

timber from it on three occasions. Additionally, Norsworthy and his father testified

that no one other than Prewitt had ever contested their ownership of the contested

tract.


                                         13
      In his testimony, Norsworthy’s father testified that he had fenced the three-

acre tract. Lequin Hilderbrand, a surveyor, testified that he surveyed the property

in 1996 at Norsworthy’s request. Hilderbrand, testified that in his 1996 survey of

Norsworthy’s property, which included the contested three-acre tract, the three-

acre tract had a very old fence.

      The Prewitts contend the evidence admitted in the trial regarding

Norsworthy’s use of the property was legally insufficient to establish Norsworthy

acquired the contested tract by adverse possession. The Prewitts rely on several

cases, including cases from this Court, holding that evidence of sporadic, irregular,

and occasional uses, and evidence of hunting, fishing, and other recreational uses,

are insufficient to establish a claim of adverse possession. See Gray v. Capps, No.

09-01-222-CV, 2002 WL 415396, **4-5 (Tex. App.—Beaumont Mar. 14, 2002,

pet. denied). However, the evidence in this case shows Norsworthy was entitled to

tack to his ownership those in privity to his estate and that they had logged the

contested tract three times and had also fenced the property. It is undisputed that

Norsworthy and his predecessors paid the taxes on the tract for more than twenty-

five years before the dispute arose. See id. § 16.029(a). These facts make this case

distinguishable from the facts that were established in the various cases the

Prewitts cited in their brief. We conclude that the record does not disclose a


                                         14
complete absence of evidence on the vital facts upon which Norsworthy relied at

trial to prove that he acquired the contested tract by adverse possession. The

evidence that established Norsworthy’s claim of adverse possession amounts to

more than a mere scintilla, as it shows that Norsworthy and those in privity with

him to the contested tract had used the tract in a manner that was inconsistent and

hostile to the claims of others. See Pitzner, 106 S.W.3d at 727; see also City of

Keller, 168 S.W.3d at 807. Because legally sufficient evidence supports the trial

court’s conclusion that Norsworthy acquired the contested tract by adverse

possession, we overrule issues two and three. We affirm the trial court’s judgment

awarding Norsworthy title and possession of the contested tract.

      AFFIRMED.


                                                   _________________________
                                                        HOLLIS HORTON
                                                             Justice


Submitted on November 13, 2015
Opinion Delivered October 20, 2016

Before McKeithen, C.J., Horton and Johnson, JJ.




                                        15